DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 7/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrian et al (US 2006/0263340 A1, of record) in view of Hewison et al (J. Steroid Biochem. & Mol. Biol., 2007, of record), Maden et al (US 2007/0031396 A1, of record), Bieglecki et al (WO 02/062820, of record) and Charrier et al (Gene Ther., 2006, of record).  This rejection is maintained for reasons made of record in the Office Action dated 4/14/2022 and for reasons set forth below.
Regarding the claim amendments, the term “overexpressing” (e.g. as found in amended claim 1) has already been addressed in the previous Office Action.  To reiterate, Andrian teaches that DC cells do not naturally express RALDH2 and other genes involved in retinoic acid production. Thus, the cells of Andrian are modified to “overexpress” RALDH2 and 1-alpha-hydroxylase merely by transduction with expression vectors encoding these transgenes.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) Andrian and Hewison et al do not teach all of the claim limitations, none of the cited art references, individually, teaches all of the claim limitations; 2) the element of “overexpressing” is lacking amongst the cited references; 3) Andrian teaches away from combination of the references; 4) overexpression of the claimed transgenes produced surprising results
Regarding 1), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  All of the claim limitations have been addressed and are taught by the cited references.
Regarding 2), such is not convincing.  The terms “overexpressing” and “constitutive overexpression” have been addressed and are taught by the relevant cited art.  Use of the promoters of Charrier et al in the cited vectors and cells would “overexpress” the transgenes according to the evidence available.  See the characterization of the DCs of Andrian above and the activity of the SSFV and PGK promoters of record.
Regarding 3), such is not convincing upon a reading of the entirety of the Andrian disclosure.  The DC cells of Andrian are taught to be a part of the therapeutic process, i.e. conditioning T or B cells, as previously set forth.  See the previously cited sections of Andrian.  There is nothing in Andrian or Hewison that is contradictory to their combination, rather, the overall goal of programming T or B cells to target the intestinal mucosa as taught by Andrian.
Regarding 4), applicant’s assertion of surprising induction of gut-homing T cells is not found surprising in light of the disclosure of Andrian for the reasons found in 3) above.  Such “gut-homing” T cells are the same result sought and produced by Andrian via expression of RALDH2 in DC cells.  It is thus also not surprising that expression of the claimed transgenes provided the same or similar therapeutic benefit as taught by the prior art.  



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims are word-for-word copies of each other.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.10,577,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant cells are used in the methods of the ‘669 patent.  This rejection is maintained for reasons made of record in the Office Action dated 4/14/2022 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicants essentially assert that the instant claims are not directed to cells that “constitutively overexpress” the recited transgenes.  Such is not convincing.  Instant claims 2-4 recite the constitutive overexpression limitation and thus the remaining claims are considered obvious or generic “overexpression” claims anticipated by the species of “constitutive” overexpression.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new rejection necessitated by applicants' amendment of the claims in the response filed 7/14/2022.  This is a New Matter rejection.
New claim 11 recites modified DCs comprising a bicistronic vector overexpressing the recited transgenes relative to DCs expressing the transgenes from, apparently, two separate vectors.  The response indicates support for the amendment may be found in ¶’s [0008], [0091]-[0093], [0096], [0098], and Example VI.  These passages do not provide any support or comparison of gene expression levels of the recited transgenes DCs using the different vector systems.  Rather, the cited passages teach the recited transgenes linked to specific promoters (SSFV and PgK) in a bicistronic format.  Generic use of promoters to arrive at the claimed overexpression difference is not to be found throughout the specification as filed, nor is any disclosure of the expression level difference between “bicistronic” and monocistronic vectors as claimed.  Therefore, there appears to be no support for DCs wherein "a greater level of " the recited transgenes are found in bicistronic cells as compared to DCs comprising monocistronic vectors.  Thus, the amended claims include impermissible New Matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633